uil -0509 date jun department of the treasury internal_revenue_service washington d c contact person - id number telephone number op 'e e0 employer_identification_number eo area manager office x dear sir this letter is in response to your letter dated date and subsequent correspondence requesting a ruling under sec_170 and sec_509 of the internal_revenue_code the internal_revenue_service has recognized x as an exempt_organization under sec_501 of the code and issued it an advance_ruling that it qualifies as a public charity under sec_509 the advance_ruling period ended date x was established to help improve the effectiveness of the nonprofit sector through the collection and presentation of comprehensive information about nonprofit_organizations x's purpose is to support the evolution of a more efficient nonprofit marketplace where information about the operations and finances of nonprofit_organizations is readily accessible and actively utilized by decision makers inside and outside the nonprofit sector x’s principal activity in pursuit of this objective is maintaining a comprehensive website where visitors can obtain information about charitable organizations x's website has become a major source of information about nonprofit_organizations on the internet as such it is poised to become a major resource for meeting philanthropy’s needs to adapt to tapidly changing communications technology currently the x website provides financial and programmatic information about more than big_number charitable organizations in the database including big_number public_charities through an arrangement with the internal_revenue_service and working in collaboration with another organization x's database includes information on form_990 form_990 ez and form_990 pf which may be accessed on its website x believes that by providing easy public access to accurate information about charities it serves both the organizations themselves and potential donors x’s website enables donors to seek out and compare charities monitor their performance and give with greater confidence as a part of its larger efforts to promote philanthropy by distributing information x will establish a donor_advised_fund hereafter daf on its website as one of several of x's programs or activities the daf will enable donors to make charitable_contributions electronically over the internet while having x's comprehensive database at their fingertips to inform their decisions the fundamentai purpose of the daf is to maximize the potential of x's database to encourage increased and better-focused philanthropy lr the daf will operate like an on-line nationwide community_foundation giving donors the ability to contribute to x support charitable activity all around the country and participate in philanthropy not only by making gifts but also by making informed recommendations about how the funds should be disbursed as part of the daf project x also intends to establish an undesignated fund not subject_to donor advice and supported by contributions through the daf and x’s other resources once operational x will make grants from this fund to charities as it believes is appropriate x anticipates that initially potential donors will access the daf from x’s own webpage after viewing an information report on one or more charitable organizations eventually donors may access the daf before they research specific charities and then do the research in conjunction with offering recommendations to accompany their gifts to x in addition the daf pages will educate donors by offering examples of gifts that have been recommended by other donors contributing to the daf and gifts x has made from its undesignated fund the daf pages will inform potential donors explicitly that contributions to the daf are unconditional and irrevocable moreover in order to complete a gift to the daf donors will have to affirmatively acknowledge that they understand and accept that contributed funds belong to x and are subject_to x’s exclusive control by clicking on a specific field the daf pages will be candid with donors however by clearly indicating that ultimate discretion over transfers out of the daf lies with x recommendations from a donor may be followed only after conducting appropriate due diligence x will confirm that the recommended recipient is a public charity listed in the x database and is prepared to accept the donation von -sx has also represented that it is generally the policy of x to follow however all solicitations for funds whether written or oral will specifically state that x will not be bound by‘the advice offered by the donor x will take appropriate steps to ensure that alt fundraising communications reflect the policy the ‘advice of the donor advisor anne x will accept recommendations to make donations only to organizations listed in its database as qualified public_charities the daf pages will alert donors to this policy and explicitly advise them that no disbursements can be made to individuals private_foundations or other donor advised funds the daf will correspond with the donee charity informing them that they may not recommend gifts from the daf with a donor-advised_fund nor use the gift to provide a benefit to the donor who has recommended the gift request another recommendation if the donor does not provide an appropriate recommendation the contribution will be placed in x’s undesignated fund and distributed to a public charity of x’s choosing the daf will not accept contributions from private_foundations other donor advised funds or from members of x’s board_of directors if the daf receives a gift that does not meet its requirements it will contact the donor by e-mail and the daf will provide donors with two basic giving programs the first will permit donors to make a contribution of not less than dollar_figure that is intended to be incorporated in a short-term charitable giving program and dispensed accordingly donors to this program will generally give their recommendations for distributions at the time they make their gifts the second program envisions donors contributing a more substantial amount that will be utilized in a longer term program of charitable giving recommendations for distributions may be made immediately or over the following months or years in general the principal difference between the two giving programs will be in the length of time in addition x will require that its longer-term funds not unduly delay the that funds are held by x distribution of contributed funds to active charities accordingly x will send periodic notices to all donors whose accounts remain inactive for a long period roughly six months reminding them to make recommendations and advising them of worthy opportunities for giving if an account remains inactive for more than one year x will alert the donor that if no recommendations are provided promptly at least 3i percent of the funds in the account will be transferred to x’s undesignated account for distribution as x sees fit in any event x will ensure that at least percent of the aggregate amount of funds held in the daf will be paid out as grants to public_charities investment_income attributable to the funds in the first program will be retained by x to cover administrative expenses and any excess may be distributed to x's undesignated fund funds held in accounts in the second program will likely earn investment_income that will be allocated pro_rata to the individual accounts to the extent it exceeds expenses and be available for distribution according to donor recommendations donors in the second program may be provided periodic reports about how x’s investments are performing and the total amount held in their specific fund however donors will not be able to provide any advice on how x's funds are invested in both programs x will charge a small processing fee to cover expenses no fees or expenses will be payable to donor-advisors donors will make contributions exclusively in cash either through electronic credit card transactions or other electronic means in the future x expects to be able to receive electronically transferred gifts of publicly traded stock x does not intend to accept gifts of closely held stock other financial instruments real_property or tangible_personal_property x will transfer funds to recipients recommended under the first giving program very quickly perhaps in less than a day x also plans to pursue follow up contacts with recipient organizations to ensure appropriate charitable use of donated funds unless the donor wished to remain anonymous x wiil provide the recipient charity information all recipient charities will be notified that the funds they receive are to be about the source of the gift used exclusively for charitable purposes and not for the private benefit of the donor who recommehded the contribution the daf will deliver a similar cautionary message to donors as they enter into the program the donors and recipient charities will also be informed that x will investigate allegations of misuse of grant funds such as use of grant funds to provide specific benefits to the donor or the donor’s designee and will seek to recover any funds that have been misused x has no current plans to promote the daf separate and apart from the general information it views the daf as an additional function that increases the utility_services available through its web site of its database x has requested the following ruling x may treat contributions made through the daf as support from the general_public for purposes of the public support_test under sec_170 and sec_509 law and analysis sec_509 provides in substance that an organization described in sec_501 is a private_foundation unless it is described in sec_509 a or a of the code sec_509 includes an organization described in sec_170 of the code sec_1_170a-9 of the income_tax regulations provides in general that an organization is publicly supported if the total amount of support it normally receives from governmental units from the general_public or from a combination of these sources equals at least percent of the total support normally received by the organization sec_1_507-2 i of the regulations provides in general that in order to effectuate a transfer of all its right title and interest in and to all of its net assets a transferor private_foundation ay may not impose any material restriction or condition that prevents the transferee organization from freely and effectively employing the transferred assets or the income derived therefrom if furtherance of its exempt purposes the issue raised by x's ruling_request has an indirect connection with sec_1_507-2 of the reguiations while that regulation applies to a specific situation involving a terminating private_foundation an issue not-present in this case the regulation bears in general on the question of what organization exercises dominion and control_over an asset so as to be considered its owner for example the regulations under sec_1_170a-9 make reference to the regulations under a for this purpose considering the facts of this case as stated above when viewed in the context of sec_1 a of the regulations we conclude that gifts and contributions placed with the daf are assets of x accordingly we hold as follows x may treat contributions made through the daf as support from the general_public for purposes of the public support_test under sec_170 and sec_509 this ruling is directed only to the organization that requested it sec_64 k of the code provides that it may not be used or cited as precedent we are sending a copy of this ruling letter to your authorized representative listed on the power of attomey on file with this office sincerely robert c harper jr manager exempt_organizations technical group cc -
